 


109 HR 4237 IH: Preservation of Local Government Act
U.S. House of Representatives
2005-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4237 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2005 
Mr. Davis of Illinois introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To ensure that local governments can function in the case of a declared emergency or major disaster. 
 
 
1.Short titleThis Act may be cited as the Preservation of Local Government Act. 
2.Local Recovery Title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a et seq.) is amended by inserting after section 424 the following: 
 
425.Local recovery 
(a)In generalNotwithstanding any other provision of Federal law, the President, acting through the Director, may provide an eligible local government with financial assistance to enable such government to pay all or part of the expenses necessary to pay its local public employees. The Director may provide such assistance for a period of up to 6 months, or longer if the Director determines that such local government is unable to generate enough revenue to pay such expenses. 
(b)EligibilityFor a local government to be eligible to receive assistance under this section, such government shall— 
(1) belocated in an area declared as an emergency or major disaster; and 
(2)certify to the Director that it is unable to generate enough revenue to pay expenses referred to in subsection (a).. 
 
